Citation Nr: 0924166	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  07-24 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred from April 11, 
2007 to April 14, 2007.


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1965 to July 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 determination by Department of 
Veterans Affairs (VA) Medical Center (MC) in No. Little Rock, 
Arkansas denying reimbursement for medical costs incurred 
from April 11 to April 14, 2007, at a private medical 
facility.  


FINDINGS OF FACT

1.  The Veteran was treated at Conway Regional Hospital in 
Conway, Arkansas from April 11, 2007 to April 14, 2007 for 
treatment of a non-service-connected disability.  

2.  At the time of the Veteran's hospitalization, the Veteran 
was enrolled for VA health care, but had not received care at 
a VA facility within the 24-month period preceding the 
hospitalization.  


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement for 
unauthorized medical services provided at Conway Regional 
Hospital from April 11, 2007 to April 14, 2007 have not been 
met.  38 U.S.C.A. §§ 1725, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 17.1000, 17.1001, 17.1002 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a). 

It is not clear whether VA's duty to notify is applicable to 
claims such as the one decided herein.  Cf. Barger v. 
Principi, 16 Vet. App. 132 (2002).  In Barger, the United 
States Court of Appeals for Veterans Claims held that the 
VCAA, with its expanded duties, is not applicable to cases 
involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found Title 38, United States Code, Chapter 51 (i.e. the laws 
changed by VCAA).  Similarly, the statute at issue in this 
matter is not found in Chapter 51 (rather, in Chapter 17).  
However, in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 
(2005), although not explicitly stated, the CAVC appeared to 
assume the VCAA is applicable to a chapter 17 claim, but then 
held that the failure to comply with the VCAA notice 
requirements in that case constituted non-prejudicial error.

The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R, 
moreover, contain their own notice requirements.  Regulations 
at 38 C.F.R. § 17.120-33 discuss the adjudication of claims 
for reimbursement of unauthorized medical expenses. According 
to 38 C.F.R. § 17.124, the Veteran has the duty to submit 
documentary evidence establishing the amount paid or owed, an 
explanation of the circumstances necessitating the non-VA 
medical treatment, and "other evidence or statements that are 
deemed necessary and requested for adjudication of the 
claim."  When a claim for reimbursement of unauthorized 
medical expenses is disallowed, VA is required to notify the 
claimant of its reasons and bases for denial, his or her 
appellate rights, and to furnish all other notifications or 
statements required by Part 19 of Chapter 38. 38 C.F.R. § 
17.132.

The MC has explained to the Veteran the bases for denial of 
the claim, and afforded him the opportunity to present 
information and evidence in support of the claim.  There is 
no indication that any additional notice or development would 
aid the Veteran in substantiating his claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002).  Thus, any deficiency of notice or 
of the duty to assist constitutes merely harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In the 
circumstances of this case, additional efforts to assist or 
notify him in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Therefore, the Board may proceed to consider the merits of 
the claim.  

Discussion

At the time of the Veteran's hospitalization in April 2007, 
the Veteran had newly enrolled in the VA health care system 
in No. Little Rock, Arkansas.  That is, the Veteran indicated 
he retired from his job in January 2007 and enrolled in the 
VA health care system shortly thereafter.  He indicates he 
received confirmation of his enrollment in February 2007.  He 
felt ill around April 9, 2007 and scheduled an appointment 
with a VA physician for April 17, 2007.  Regrettably, prior 
to his appointment, the Veteran suffered a heart attack and 
was rushed to the nearest private hospital on April 11, 2007.  
The Veteran alleges he requested a transfer to a VA facility, 
but was told he was not stable enough for such a transfer.

The facts in the case are not in dispute.  The Veteran 
concedes at the time of his April 11, 2007 hospitalization he 
was enrolled in the VA health care system, but had not yet 
received any treatment.  Rather, he had an appointment 
scheduled with a VA physician for April 17, 2007.  According 
to VA medical records, the Veteran saw a VA primary care 
physician on April 24, 2007, ten days after discharge from 
the private facility.

Initially, it must be noted that the medical care the Veteran 
received, as discussed above, was not for a service-connected 
disability.  Indeed, the Veteran has no service-connected 
disabilities.  The Veteran does not dispute this fact.  
Therefore, a preponderance of the evidence is against payment 
or reimbursement for private medical care, under the 
provisions of 38 U.S.C.A. §§ 1703 or 1728.

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
17.1002 (the implementing regulations).  Section 1725 was 
enacted as part of the Veterans Millennium Health Care and 
Benefits Act, Public Law 106-117, Title I, Subtitle B, § 111, 
113 Stat. 1556 (1999), which provides general authority for 
the reimbursement of non-VA emergency treatment.  To be 
eligible for reimbursement under this Act the Veteran has to 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent lay person would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) 
that a prudent lay person who possesses an average 
knowledge of health and medicine could reasonably 
expect the absence of immediate medical attention to 
result in placing the health of the individual in 
serious jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a 
prudent lay person (as an example, these conditions 
would be met by evidence establishing that a veteran 
was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest 
available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation 
and treatment is for a continued medical emergency of 
such a nature that the veteran could not have been 
safely discharged or transferred to a VA or other 
Federal facility (the medical emergency lasts only 
until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, 
the veteran was enrolled in the VA health care system 
and had received medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month period 
preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider 
of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment (this condition 
cannot be met if the veteran has coverage under a 
health-plan contract but payment is barred because of a 
failure by the veteran or provider to comply with the 
provisions of that health-plan contract, e.g., failure 
to submit a bill or medical records within specified 
time limits, or failure to exhaust appeals of the 
denial of payment);

(h) The veteran has no contractual or legal recourse 
against a third party that could reasonably be pursued 
for or in part, the veteran's liability to the 
provider;

(i) The veteran is not eligible for reimbursement under 
38 U.S.C. § 1728 for the emergency treatment provided 
(38 U.S.C. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited 
group of veterans, primarily those who receive 
emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002 (emphasis added).  Failure to satisfy 
any of the criteria listed above precludes VA from paying 
unauthorized medical expenses incurred at a private facility.  
See 38 U.S.C.A. § 1725(b); 38 C.F.R. § 17.1002(g).  

In this case, the Veteran, as of April 11, 2007, was enrolled 
in the VA health care system in No. Little Rock, Arkansas, 
but had not yet actually received treatment from the VA.  The 
VAMC in No. Little Rock, Arkansas denied the Veteran's 
request for reimbursement based on a finding that the Veteran 
had not received any treatment from a VA facility in the 
previous 24-month period.  No specific findings were made 
with regard to the feasibility of VA facilities or the 
emergent nature of the medical treatment.

In this case, the Board regrettably finds the Veteran's claim 
is barred as a matter of law.  The feasibility of VA 
facilities or whether the Veteran's hospitalization in April 
2007 constitutes a medical emergency need not be discussed 
because at least one criteria under 38 U.S.C.A. § 1725 has 
not been met, namely the Veteran had not received VA health 
treatment within the 24- month period preceding the 
hospitalization.  

The Board sympathizes with the Veteran's situation.  The 
crucial inquiry here is whether the Veteran's enrollment and 
scheduled appointment, without actual treatment, in the VA 
system is sufficient to qualify him for reimbursement of the 
non-VA medical treatment here.  The Board concludes, 
regrettably, that it is not, and thus reimbursement under the 
provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 
cannot be granted.  See 38 U.S.C.A. § 1725(b); 38 C.F.R. 
§ 17.1002(g). 

Regrettably, while the Board is sympathetic toward the 
Veteran, it is bound by the law, and its decision is dictated 
by the relevant statutes and regulations.  Moreover, the 
Board is without authority to grant benefits simply because 
it might perceive the result to be equitable.  See 38 
U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  Additionally, "no equities, no matter 
how compelling, can create a right to payment out of the 
United States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) (citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)).  There simply is no provision 
under which the Board may grant the Veteran the benefits 
sought.


ORDER

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred from April 11, 
2007 to April 14, 2007 is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


